            Case 2:14-cv-07315-JP Document 616 Filed 05/05/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
HELEN McLAUGHLIN                       :    CIVIL ACTION NO. 14-7315
                                       :
                v.                     :
                                       :    NO. 14-7316 (Ruble)       NO. 16-3732 (Gross)
BAYER ESSURE, INC., et al.             :    NO. 14-7318 (Stelzer)     NO. 16-3733 (Johnson)
                                       :    NO. 14-7317 (Strimel)     NO. 16-3766 (Summerlin)
And Related Actions                    :    NO. 15-0384 (Walsh)       NO. 16-3767 (Rodvill)
                                       :    NO. 16-1458 (Dunstan)     NO. 16-3769 (Bennett)
                                       :    NO. 16-1645 (Clarke)      NO. 16-4081 (Quinton)
                                       :    NO. 16-1921 (Souto)       NO. 17-2915 (Wistrom)
                                       :    NO. 16-2166 (Bailey)      NO. 17-3968 (Bobo)
                                       :    NO. 16-2154 (Campos)      NO. 17-4417 (Guess)
                                       :    NO. 16-2717 (Bolds)       NO. 17-4936 (Gonzalez)
                                       :    NO. 16-3049 (Tulgetske)   NO. 18-37 (Jenson)
                                       :    NO. 16-3409 (Abeyta)      NO. 18-836 (Morua)
                                       :    NO. 16-3589 (Burgis)      NO. 18-837 (Galan)
                                       :    NO. 16-3710 (Dong)        NO. 18-838 (Alfaro)
                                       :    NO. 16-3730 (Mantor)      NO. 18-908 (Archer)
                                       :    NO. 16-3731 (Olague)

                                           ORDER

       AND NOW, this 1st day of May, 2020, upon consideration of the Special Master’s April

13, 2020 “Report and Recommendations to Resolve a Dispute Regarding the Order re: Protocol

Governing Case-Specific Fact Depositions and Discovery” (Docket No. 608 in McLaughlin), to

which no objections have been filed, IT IS HEREBY ORDERED as follows:

       1.    The Report and Recommendation is APPROVED and ADOPTED in accordance

             with Paragraph 8 of the Agreed Case Management Order Concerning Appointment of

             the Special Discovery Master (Docket No. 254 in McLaughlin).

       2. Contemporaneously with this Order, the Court will enter the parties’ proposed Order

             Re: Protocol Governing Case-Specific Fact Deposition and Discovery, which,

             consistent with the Report and Recommendation, will include Plaintiffs’ Proposed

             Paragraph 15 and Defendants’ Proposed Paragraph 16, except insofar as Defendants’
Case 2:14-cv-07315-JP Document 616 Filed 05/05/20 Page 2 of 2




 Proposed Paragraph 16 requests subject matter limitations on the content of ex parte

 communications with healthcare providers.

                                         BY THE COURT:


                                         /s/ John R. Padova, J.
                                         _________________________________
                                         John R. Padova, J.




                                    2
